DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-32, 35, 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (U.S. Publication No. 2011/0080553). Sun teaches in fig. 8 at least two transparent polymer supports 101 (paragraph 004 teaches substrates 101 may be polymer supports); at least one layer of liquid crystal dispersions 103 located between said at least two transparent polymer supports; and, electrical components 102 to control the behavior of said PDLC projection screen.  Regarding claim 32, paragraph 34 teaches the electrodes may be indium tin oxide. Regarding claim 35, the system would inherently contain at least one of the group of nano-droplets, micro-droplets, macro-droplets, liquid crystal inclusions dispersed in a polymer matrix, and any combination thereof. Regarding claim 37, paragraph 34 teaches a metallized layer and paragraph 4 teaches that the supports may be (rigid) glass.  Regarding claim 38, claim 2 of Sun teaches a thickness range of 5-20 µm which overlaps applicant’s claimed range of 10-100 microns. Regarding claim 39, figs 5-6 teach different droplet morphologies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Publication No. 2011/0080553) in view of Chari (U.S. Patent No. 7119859). Sun teaches the salient features of the claimed invention except for a non-metallized layer. Chari teaches in col. 36, lines 8-10 that it was known to use a non-metallized conductive layer such as polythiophene. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Chari for the purpose of using readily available materials and improved contrast.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Publication No. 2011/0080553) in view Yamauchi (U.S. Publication No. 20130083090). Sun teaches the salient features of the claimed invention except for wherein said transparent polymer supports are flexible. Sun does teach the substrates may be plastic. Yamauchi teaches a PDLC (paragraphs 47-49) projection screen (fig. 1) comprising at least two transparent polymer supports 20, 21. Paragraph 45 or Yamauchi teaches that the substrates can be made of polyethylene terephthalate which is a flexible material. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Yamauchi for the purpose of using readily available materials.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Publication No. 2011/0080553) in view Kobayashi (U.S. Patent No. 4432610). Sun teaches the salient features of the claimed invention including dimming the lcd at different levels. See the abstract for example. Sun does not explicitly state that the power supplied is AC.   Kobayashi teaches in the figures as well as col. 12, lines 1-29 as well as col 16, lines23-25 that AC voltages are used to change the level or transmittance in an lcd. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Kobayashi for the purpose of quickly changing the opacity of the device. 

Claim(s) 49-50 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Publication No. 2011/0080553) in view Yamauchi (U.S. Publication No. 2013/0083090). Sun teaches the salient features of the claimed invention except for acquiring a projector; placing said projector in a location selected from the group consisting of in front of said PDLC projection screen and behind said PDLC projection screen; activating said projector and, either activating or deactivating said PDLC projection screen.  Yamauchi teaches acquiring a projector 300; placing said projector in a location selected from the group consisting of in front of said PDLC projection screen and behind said PDLC projection screen (see fig. 1); activating said projector (see L in fig. 1); and, either activating or deactivating said PDLC projection screen.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Yamauchi for the purpose of displaying a moving picture image.  Regarding claim 50, the abstract of Sun teaches varying the transparency states.
See also paragraph paragraphs 51 and 76-77 of Yamauchi varying the degree of light scattering in the scatter state by alternate voltages.

Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable Sun (U.S. Publication No. 2011/0080553) in view Yamauchi (U.S. Publication No. 2013/0083090) and further in view of Satoh (U.S. Publication No. 20120140147).  Sun in view of Yamauchi teaches the salient features of the claimed invention except for a sensor.  Yamauchi describes coordinating the activation of the screen with the projector. Satoh teaches that it was known to connect the PDLC screen to a sensor, 58, 59 such as a light sensor or location sensor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Satoh for the purpose of alignment. Regarding claim 52, paragraph 45 of Yamauchi teaches that the substrates are preferably rigid.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been considered. 
The rejections under 35 USC 112 from the office action of November 19, 2021 have been overcome.  
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection based on Sun which addresses the change in claim language to “consisting of”.
	The applicant has requested rejoinder of the non-elected claims based on the premise that the non-elected method steps incorporate all the limitations of the apparatus.  The examiner will reconsider rejoinder when all of the elected claims are in condition for allowance.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852